Howell, J.
The defendant has appealed from a judgment sentencing him to imprisonment for life 'in the penitentiary for the crime of *28murder, and tlie points for our review are presented in his motion in the court below for a new trial:
First — The evidence is insufficient to establish a moral certainty of guilt. This question is not within our jurisdiction.
Second — -The court erred in intimating that the jury would not, under the evidence, be justified in finding the prisoner guilty of manslaughter.
There is nothing in the record to show that the judge a quo so charged the jury.
Third — The verdict rendered was qualified in language which rendered it null and void.
The qualification consists in adding to the verdict of guilty without capital punishment, a recommendation to the mercy of the court. The verdict, without this addition, was .responsive to the whole issue, and the recommendation must be considered surplusage. State v. Bradley, 6 An. 560.
We can discover no cause for disturbing the judgment, and it is, therefore, affirmed, with costs.